Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 1-13 of this application are patentably indistinct from claims 1-19 of Application No. 17/164,584. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
It is noted that copending Application ‘584 provides for administration to a “subject,” whereas the instant invention provides for an independent claim that administers to a “human.” When considering the limitation, it is found that “subject” is never defined in the specification; however, it appears very clear from the specification that the “subject” must be human. This is underscored by the fact that it appears that Niemann-Pick Type C is a disease that describes a human affliction, and is not defined in the animal kingdom. As such, a “subject” would already be expected to be human. Additionally, the dosage ranges, and combined treatments with miglustat and enzyme replacement therapy are all claimed identically in both applications.
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-5 be found allowable, claims 6-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Specifically, it is unclear what purpose claims 6-13 serve, since they provide for the same patent protection as those provided in claims 2-5; while claims 6-13 are not considered duplicate claims, they do not appear to differ substantially from the limitations set forth in claims 2-5.
For example, claims 1 and 2 allow for the use of arimoclomol and pharmaceutically acceptable salts, wherein claim 2 provides for dosing limitations of both the drug, and its pharmaceutically acceptable salts. Claim 6 provides for the same 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,289,472. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent provides for an invention that has greater scope than that claimed in the instant application.
The instant claim-set provides for a method of treating Niemann-Pick type C, by administering arimoclomol, or pharmaceutically acceptable salts. The dependent claims provide for dosing limitations, as well as limitations drawn to the co-administration of other compounds, including miglustat and enzymes in the form of enzyme replacement .
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,884,058. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent provides for an invention that has greater scope than that claimed in the instant application.
The instant claim-set provides for a method of treating Niemann-Pick type C, by administering arimoclomol, or pharmaceutically acceptable salts. The dependent claims provide for dosing limitations, as well as limitations drawn to the co-administration of other compounds, including miglustat and enzymes in the form of enzyme replacement therapy. The patent provides for a method drawn to treating lysosomal storage disorder (lipidosis) by administering a hydroxylamine derivative. When looking at the claims of the patent, it is noted that claims 4-6 indicate that the hydroxylamine derivative can include arimoclomol and its pharmaceutically acceptable salts (BRX-220 and BRX-345), 
Although the patent never claims “Niemann-Pick type C,” it is clear from the specification that lysosomal storage disorders, like those defined as “lipidosis” and “sphingolipidosis,” can include Niemann-Pick type C, and as such, would necessarily read upon this disease. See column 29, line 16. Based upon this assessment, the instant application entirely fits within the broadest and narrowest limitations provided in the patent, but provides for an overall narrower scope than the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651